Citation Nr: 0311861	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-20 802	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military for over 20 
years; he retired on permanent disability in October 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 rating decision of the RO.  

The veteran also submitted a claim for diabetic eye disease 
(retinopathy), as secondary to his already service-connected 
diabetes mellitus.  But as the RO explained in an October 
2002 decision denying a separate compensable rating for this, 
it is a part and parcel complication of the underlying 
diabetes mellitus.  And since, despite the retinopathy, a VA 
ophthalmology evaluation confirmed the veteran has maintained 
corrected visual acuity of 20/20 in both eyes, there simply 
is no basis for assigning a compensable rating for this 
residual condition.  Furthermore, to the extent he may have 
other functional impairment attributable to the retinopathy, 
it will be considered in his current appeal for a higher 
rating for his diabetes mellitus.


FINDINGS OF FACT

1.  To the extent possible, all adequately identified 
relevant evidence necessary for an equitable disposition of 
this appeal has been sought or obtained.

2.  Because of his diabetes mellitus, the veteran requires a 
large insulin dosage, restricted diet, and prescribed 
exercise regimen; considerable loss of weight is not shown, 
nor are episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year, or twice a 
month visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria have not been met for an initial or staged 
rating higher than 40 percent for the service-connected 
diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (1995) and (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002), and the implementing regulations 
are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The VCAA and implementing regulations require, in part, that 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  



The Board has carefully reviewed the veteran's claims folder 
and determines that VA's duties pursuant to the VCAA, where 
triggered, have been fulfilled.  In each instance, as it 
became apparent that there may be any information, or medical 
or lay evidence, not previously provided to VA, that may have 
been necessary to substantiate the veteran's claim, VA 
notified the veteran both of the necessary information, and 
also of which evidence he was to submit, and which evidence 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record shows the veteran was notified of the numerous RO 
rating decisions and received a statement of the case (SOC) 
and several supplemental statements of the case (SSOCs) 
during the course of his appeal.  When considered 
collectively, they apprised him of the type of evidence 
needed to substantiate his allegations-and prevail, and of 
the governing laws and regulations.  The RO also notified him 
of what the evidence must show, what he needed to still 
submit, and what VA would obtain for him-if he provided the 
basic information necessary to conduct a search.  Moreover, 
the RO informed him that if he disagreed with the RO's 
consideration of the evidence, or reasons provided, he should 
write and explain why.  The RO thus informed him that he was 
to submit any additional evidence.  

Aside from all of that, during his September 1997 hearing, 
the veteran was specifically asked whether evidence existed 
that would entitle him to a higher rating, and he replied 
that there was no such evidence (of any hospitalizations.)  
He primarily testified that he believed a higher rating 
should be granted due to his fatigue.  However, fatigue, in 
and of itself, is not a sufficient basis for assigning a 
higher rating under the applicable rating criteria discussed 
below.  

The veteran's VA treatment records are already on file.  Also 
of record is a response statement from one of his former 
private treating physicians.  And VA has made numerous 
follow-up requests to the veteran asking that he identify any 
additional records that need to be obtained.  But he recently 
indicated in April 2003 that no additional evidence is 
forthcoming.  So VA has met its duty to obtain all adequately 
identified records under 38 U.S.C.A. § 5103A.



Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The veteran also has undergone several VA examinations to 
obtain medical opinions concerning the severity of his 
diabetes mellitus.  38 U.S.C.A. § 5103A(d).  He also had a 
hearing to further discuss his specific contentions and every 
opportunity to submit supporting evidence and argument.

Further development and further expending of VA's resources 
is simply not warranted in this case, since the veteran has 
been given ample notice of the need to submit supporting 
evidence or argument.  He also will not be prejudiced by the 
Board's decision because VA already has fulfilled its duties, 
to the extent possible, with respect to the claim at hand.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Diabetes Mellitus

The veteran filed his claim for this condition in May 1996.  
In September 1996, the RO granted service connection for it 
and assigned a 20 percent rating effective from March 1996.  
He disagreed with the initial rating assigned, had a local 
hearing at the RO in September 1997, and subsequently 
received a 40 percent rating with the same effective date (in 
March 1996) as his prior rating.  So the issue now on appeal 
is whether he is entitled to an initial rating higher than 40 
percent following the grant of service connection.

The diabetes initially was diagnosed in 1985 or 1986, while 
the veteran was on active duty in the military.  And after an 
unsuccessful trial of oral medications, his doctors 
prescribed insulin.  He eventually was placed on the 
Temporary Disability Retirement List (TDRL) in December 1995.  
A Physical Evaluation Board (PEB) ultimately found that his 
disability was permanent, in October 2001, and he was retired 
because of it.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.

The criteria for rating the particular condition at issue, 
diabetes mellitus, are contained in 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  VA revised these criteria to used to 
rate disorders of the endocrine system effective June 6, 
1996, during the pendency of this appeal.  So the Board must 
consider both the former and revised criteria and apply the 
version that is most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).  But he can only receive a higher 
rating under the revised criteria as of the effective date of 
the change, not prior, whereas he can receive a higher rating 
based on the old criteria both prior to and after 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran will not be prejudiced by the Board's 
consideration of his claim under both the former and revised 
criteria because the RO already did the same 
and appropriately notified him of this in the May 1997 SOC 
and gave him an opportunity to submit additional medical or 
other evidence in response.  See Bernard v. Brown, 4 Vet App. 
384, 393-94 (1993).

Before the change, diabetes mellitus was rated as 100 percent 
disabling for a pronounced degree of severity, where it was 
uncontrolled-that is, with repeated episodes of ketoacidosis 
or hypoglycemic reactions, a restricted diet and regulation 
of activities, with a progressive loss of weight and 
strength, or with severe complications.  A severe degree of 
disability, with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength, 
and with mild complications such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances, was evaluated as 60 percent disabling.  Whereas 
a moderately severe disability, that is one that required a 
large insulin dosage, restricted diet, and careful regulation 
of activities, i.e. avoidance of strenuous occupational and 
recreational activities, was evaluated as 40 percent 
disabling.  A note in the former regulation stated that 
definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment, or definitely 
established arteriosclerotic focalizations were rated 
separately.

Under the revised criteria, diabetes mellitus is rated as 100 
percent disabling when it is of the severity that requires 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year, or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  A disability that 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider; plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  Whereas a 
disability that requires insulin, a restricted diet, and 
regulation of activities only, is evaluated as 40 percent 
disabling.  A diabetes disability of the severity that 
requires only insulin and a restricted diet, or oral 
hypoglycemic agents and a restricted diet, is commensurate 
with a 20 percent evaluation.  A note in the revised 
regulation further states that compensable complications of 
diabetes are to be separately rated unless they are part of 
the criteria used to support a 100 percent evaluation, and 
that noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The veteran claims that he deserves a 60 percent rating for 
his diabetes mellitus under Diagnostic Code 7913 because he 
has a restricted diet, an imposed regulation of his 
activities, since he is fatigued at work and at home, since 
he is inactive in that he does not help as much with the 
chores around the house or play basketball or football with 
his sons like he used to, and since he is more susceptible to 
colds and viruses than at any time previously.  

The objective medical evidence of record, however, does not 
show that a rating higher than 40 percent is warranted under 
either the new or old criteria.  So neither is more 
favorable.

Under the criteria previously in effect, three separate 
findings were necessary for a severe diabetes disability-
which was assigned a 60 percent evaluation:  (A) episodes of 
ketoacidosis or hypoglycemic reactions, with (B) considerable 
loss of weight and strength, and (C) mild complications, such 
as pruritis ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  Clearly, the medical evidence 
shows the veteran has beginning diabetic ocular disturbances, 
as diabetic retinopathy has been diagnosed.  But he does not 
also have the required episodes of ketoacidosis or 
hypoglycemic reactions-although he has testified to 
subjective complaints of hypoglycemic reactions and of being 
taken to his employer's health clinic for high blood sugar, 
but refusing insulin treatment, electing instead to go home.  
No evidence was offered showing ketoacidosis occurred as a 
result, however.  

Although his weight has at times fluctuated, the veteran has 
not lost considerable weight, which also was a requirement 
for a rating higher than 40 percent under the old criteria.  
In fact, he has sometimes even gained weight (instead of 
losing it), as evident from comparing the results of his 
recent VA medical examinations for compensation purposes.  
For example, he weighed in at 212 pounds during his July 2002 
VA examination.  In contrast, he only had weight 204 pounds 
when earlier examined by VA in April 2000.  And during an 
even earlier VA examination in July 1996, he weighed a mere 
191 pounds.  So is weight has actually increased, as opposed 
to decreased, since 1996.  He seems to attribute this, at 
least in part, to feeling fatigued and not being able to do 
all of the activities and chores that he once did.  But the 
fact remains that his weight has not considerably declined 
despite a prescribed diet and exercise program intended to 
reduce his weight.  Therefore, a 60 percent or greater rating 
is not warranted under the old criteria.

The changes to the rating criteria for diabetes mellitus and 
other disabilities affecting the endocrine system were 
designed to ensure that the rating takes into account the 
current medical terminology, makes the rating criteria as 
unambiguous as possible, and ensures that medical advances 
that have occurred are factored in.  Compare 38 C.F.R. 
§ 4.119 (1995) with 38 C.F.R. § 4.119 (2002); see also 
61 Fed. Reg. 20, 440, 20, 446 (May 7, 1996).  

Turning to the revised criteria, a 60 percent rating for 
diabetes under Code 7913 now requires 5 separate findings-
first, a disability that requires insulin.  The veteran's 
disability clearly requires insulin, as he takes as much as 
70 units for his morning injection, in a mix of NPH and 
regular insulin.  He also takes another insulin injection in 
the evenings.  A restricted diet is also prescribed, and some 
evidence shows that he follows a diabetic diet (e.g., his 
October 1996 VA Form 21-4138, his September 1997 hearing 
testimony, and the September 2000 examination report from the 
National Naval Medical Center in Bethesda).  Regulation of 
his activities is also indicated in the September 2000 
medical examination report.  The record also shows evidence 
of diabetic complications, such as diabetic proliferative 
retinopathy (September 2000 medical report), and an erectile 
dysfunction disability (June 1997 VA examination report and 
April 1998 Bethesda Naval report.)  But concerning the 
latter, he already has a separate rating for that-albeit 
noncompensable.  See Esteban v. Brown, 6 Vet. App. 259 
(1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding 
provision.

The medical evidence of record also does not show that the 
veteran has either:  (A) any episodes of ketoacidosis or any 
hypoglycemic reactions that require hospitalization; or 
(B) that he has a diabetes disability of the severity that 
requires twice a month visits to a diabetic care provider.  
As one of these findings is a requirement for a 60 percent 
rating, his claim must be denied in the absence of objective 
medical evidence of it.  

Other evidence shows the veteran reports some subjective 
symptoms of hypoglycemic reactions (he essentially testified 
that he gets shaky, perspires, and has feelings of hunger 
when he has low blood sugar).  The September 2000 Bethesda 
Naval report also shows that he described these very 
infrequent hypoglycemic symptoms.  But when specifically 
questioned about this during his September 1997 hearing 
insofar as whether he has ever been hospitalized, 
he indicated that he was only taken to the clinic at his 
place of employment, when he felt shaky and weak due to high 
blood sugar (as opposed to low).  He also said they offered 
him insulin at that time, but he elected to simply go home.  
This evidence, then, does not show that he was taken to an 
emergency room for treatment of either diabetic ketoacidosis 
or for treatment of any hypoglycemic reactions.

A further review of the record shows that the veteran has had 
no major hypoglycemic events (April 1998 Bethesda examination 
report), and that he has had no hospitalizations for 
ketoacidosis, hyperglycemia, or hypoglycemia (April 2000 VA 
examination report.)  Additionally, in April 2000, his 
private examiner noted that the veteran was treated only with 
insulin and oral therapy.  

Additionally, the evidence also does not show that the 
veteran has a diabetes disability that is of the severity to 
require twice monthly visits to, or treatment by, a diabetic 
care provider.  He did report that he goes to a VAMC facility 
approximately every three months, and the record documents 
his lab work and general follow up care.  His lab results 
reportedly showed a variety of findings from A1c results that 
range to 7.9, fasting glucose results of 220, urinalysis 
testing positive for glucose and trace protein, and that he 
has also been assessed, at times, of having poor control and 
not following a diabetic or restricted calorie diet and 
exercise plan.  Also, the September 2000 examiner encouraged 
a more aggressive diet and exercise regimen, as the veteran's 
lab findings could certainly compromise his renal function in 
the future if progression were to continue.  But this is not 
a current finding, only a future possibility and more so if 
he does not comply with his prescribed treatment.  So none of 
those findings are dispositive of his current appeal.  

At the present time, which is at issue, the medical evidence 
does not show that the veteran has twice monthly visits to a 
diabetic care provider or that he has ever been hospitalized 
for either ketoacidosis or hypoglycemic reactions.  So absent 
evidence showing that he had severe enough hypoglycemic 
reactions to require emergency room treatment, or findings of 
ketoacidosis requiring emergency room treatment, or that his 
diabetes disability is of the severity that twice monthly 
visits to a diabetic care provider was necessary, a 60 
percent evaluation simply cannot be assigned under the 
revised criteria, no matter what the findings of his routine 
three month lab work and follow up care are.  

As alluded to earlier, the veteran has specifically 
testified, in response to the question of whether he was ever 
hospitalized, that he was not.  He has never claimed, and it 
has not been claimed on his behalf, that he was ever 
hospitalized, manifested ketoacidosis, or that he sees a 
diabetic care provider at least twice monthly, and the 
evidence shows that he has not.  Therefore, as the 
prerequisite requirements for a 60 percent rating are not 
shown, similarly, a higher 100 percent rating is also not 
shown under the revised criteria.  

Lastly, since the veteran disagreed with the initial rating 
assigned for his diabetes (it first was 20 percent, then 
later 40 percent, but with the same effective date), 
the Board also must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his diabetes may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West,12 Vet. App. 119, 125-26 (1999).  Because, though, 
his diabetes has not been more than 40 percent disabling at 
any point since filing his claim, he cannot receive a 
"staged" rating because this represents his maximum level 
of disability due to this condition.

The preponderance of the evidence is against the claim for an 
initial rating higher than 40 percent, so the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 40 percent for 
the diabetes mellitus is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

